Gilbert, J.,
concurring specially. The indictment in this case is a modification of the form used in England and in this State before the adoption of the first Code. In the hope that it may be useful, attention is called to the very simple and model form of indictment for murder found in Thomas v. State, 71 Ga. 44, 47. The use of this form of indictment minimizes inadvertent errors. In that case the court, referring to the indictment, said: “The allegation is the very substance and essence of murder as defined in section 4320” (Penal Code of 1910, § 60).